DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-8, 11-15, 18-21 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022, was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejections are based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejections are appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA '25, or PTO/AIA '26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/fil e/efs/g uid ance/e TD-info-1.jsp. 

Claims 1, 4-8, 11-15, 18-21 provisionally rejected on the ground of nonstatutory non-obviousness-type double patenting as being unpatentable over claims 1-6 of co-

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11-15, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over YOUNG et al., U.S. Pub No: US 20200097717 A1 (Hereinafter “YOUNG”) in view of Park et al., U.S. Patent No: US 10846284 B1 (Hereinafter “Park”).

Regarding claim 1, YOUNG discloses A method comprising: receiving, by one or more processors, an assignment of a batch from a query coordinator, the batch including a group of a set of files from a shared file queue (see paragraph [0022], wherein The batch manager 326 can connect to the batch location watchers 316, the batch database 326, the downloaded batches, clustered file system/ECM 328, and docset manager 320 to process batches and communicate with the workflow engine 330); 
storing a unique batch ID and information related to the batch in a staging area (see paragraph [0065], wherein a unique identifier indicating the cluster of one or more pages. See also paragraph [0046], wherein sorting can be based on how long the batch has been in the wait state); 
performing a first operator on the batch; based on performing the first operator, generating a checkpoint signal (see paragraph [0022, 0057, 0084, 0087], wherein set of operators can be performed on the batch. Reading the batch can ; 
determining a state condition of a second operator (see paragraph [0022, 0057, 0087], wherein set of operators can be performed on the batch. For example, updating batch can be the second operator as claimed); 
based on the state condition of the second operator, performing the second operator and passing the checkpoint signal to a third operator (see paragraph [0022, 0057, 0087], wherein set of operators can be performed on the batch. For example, cleaning up temporary files can be the third operator as claimed); 
determining a state condition of the third operator (see paragraph [0022, 0057, 0087], wherein set of operators can be performed on the batch. For example, cleaning up temporary files can be the third operator as claimed); 
based on the state condition of the third operator, clearing data associated with the third operator and performing the third operator (see paragraph [0022, 0057, 0087], wherein set of operators can be performed on the batch. For example, cleaning up temporary files can be the third operator as claimed); 
finalizing the stored information in the staging area (see paragraph [0027, 0046], wherein Validation of documents can be the finalizing the stored information );  
generating a materialized result file as an output file associated with the batch (see paragraph [0027 and 0046], wherein reports can be provided, and can be combined into custom dashboards: system health, cluster status, basic system metrics (e.g., load, CPU, memory, and disk utilization); and batches per status. Status values can include ERROR, FINISHED, READY_FOR_REVIEW, READY_FOR_VALIDATION, A review and validate backlog report can include the number of batches waiting for operator input. Sorting can be based on how long the batch has been in the wait state. Pages processed per unit time can be presented as a line chart. A count of pages processed per selected loan type can be presented as a line graph for selected loans. The average pages processed can be presented as a gauge showing average number of pages per batch and per document. A throughput report by weekdays can be presented as a tabular view with the following columns: batch instance id, batch start date, batch end date, number of documents in batch, number of pages in batch, duration of execution, and operator duration. Similarly, throughput report for weekly processing and throughput report by batch size can be presented as a line chart and others);
YOUNG fails to explicitly discloses uploading the materialized result file to a storage area from where the materialized result file is accessible to be scanned by the query coordinator; and 
uploading a listing of the materialized result to an output shared file queue.
Park discloses uploading the materialized result file to a storage area from where the materialized result file is accessible to be scanned by the query coordinator (see col.2 line [28-41], wherein a view may include various structures and procedures for accessing data obtained from a source table. The data may be the result of a query. In some instances, views may comprise the structured query language ("SQL") element known as a view. However, as used herein, the term view is not limited ; and 
uploading a listing of the materialized result to an output shared file queue  (see col.2 line [28-41], wherein a view may include various structures and procedures for accessing data obtained from a source table. The data may be the result of a query. In some instances, views may comprise the structured query language ("SQL") element known as a view. However, as used herein, the term view is not limited to this aspect. A view might, for example, be materialized as a table. The data for a view is, typically, obtained by executing a query against a source table. In some instances, various transformations, calculations, projections, and so forth may be performed on the data obtained from the source table. Similarly, as used herein, the term source table can include conventional tables as well as various other structured, semi-structured, or unstructured sources of data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of YOUNG to incorporate uploading the materialized result file to a storage area from where the materialized result file is accessible to be scanned by the query coordinator, as taught by Park, in order to improve the responsiveness of the data analysis platform (see Park, col.2 line 8-10)

Regarding claim 4, the combination of YOUNG and Park teach all the features with respect to claim 1, as outline above.  The combination of ABADI and Mares further disclose further comprising: transmitting the output file associated with the batch (YOUNG, see paragraph [0027 and 0046], wherein reports can be provided, and can be combined into custom dashboards: system health, cluster status, basic system metrics (e.g., load, CPU, memory, and disk utilization); and batches per status. Status values can include ERROR, FINISHED, READY_FOR_REVIEW, READY_FOR_VALIDATION, and RUNNING. Selecting a slice can display another pie chart showing a priority breakdown. Batches per priority can be shown as a pie chart or bar graph. Status information can also be displayed. A review and validate backlog report can include the number of batches waiting for operator input. Sorting can be based on how long the batch has been in the wait state. Pages processed per unit time can be presented as a line chart. A count of pages processed per selected loan type can be presented as a line graph for selected loans. The average pages processed can be presented as a gauge showing average number of pages per batch and per document. A throughput report by weekdays can be presented as a tabular view with the following columns: batch instance id, batch start date, batch end date, number of documents in batch, number of pages in batch, duration of execution, and operator duration. Similarly, throughput report for weekly processing and throughput report by batch size can be presented as a line chart and others); 
generating a file registration request (YOUNG, see paragraph [0080-0082]); and 
deleting the unique batch ID and information related to the batch ((YOUNG, see paragraph [0080-0082]).

Regarding claim 5, the combination of YOUNG and Park teach all the features with respect to claim 1, as outline above.  The combination of ABADI and Mares further disclose wherein the first operator includes a table scan operator (YOUNG, see paragraph [0084], wherein scanning all batch source locations associated with the loan looking for content that has not yet been processed).

Regarding claim 6, the combination of YOUNG and Park teach all the features with respect to claim 1, as outline above.  The combination of ABADI and Mares further disclose wherein the third operator includes an insert operator (YOUNG, see paragraph [0085], wherein A batch entity in the document processing system database is created for each batch that is not rejected).

Regarding claim 7, the combination of YOUNG and Park teach all the features with respect to claim 1, as outline above.  The combination of ABADI and Mares further disclose wherein the output file includes data corresponding only to the batch and no other batch YOUNG, see paragraph [0027 and 0046], wherein reports can be provided, and can be combined into custom dashboards: system health, cluster status, basic system metrics (e.g., load, CPU, memory, and disk utilization); and batches per status. Status values can include ERROR, FINISHED, READY_FOR_REVIEW, READY_FOR_VALIDATION, and RUNNING. Selecting a slice can display another pie A review and validate backlog report can include the number of batches waiting for operator input. Sorting can be based on how long the batch has been in the wait state. Pages processed per unit time can be presented as a line chart. A count of pages processed per selected loan type can be presented as a line graph for selected loans. The average pages processed can be presented as a gauge showing average number of pages per batch and per document. A throughput report by weekdays can be presented as a tabular view with the following columns: batch instance id, batch start date, batch end date, number of documents in batch, number of pages in batch, duration of execution, and operator duration. Similarly, throughput report for weekly processing and throughput report by batch size can be presented as a line chart and others).


Claims 8, 11-14 and 15, 18-21 are rejected under the same rationale as claims 1, 4-7.


Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but now are moot in view of new grounds of rejection necessitated by Applicant’s amendment.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165